Citation Nr: 1808743	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from March 1976 to March 1980 and February 1981 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to service connection for PTSD.  

While the Veteran filed a claim only for PTSD, the Board is recharacterizing the claim to be a more general acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed . . .").


FINDING OF FACT

Service treatment records reflect complaints of nervousness; a current psychiatric disorder has been related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C. §§ 1110, 1113, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110.  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a), 3.384.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As an initial matter, the Veteran has been diagnosed with a psychiatric disorder.  Specifically, in an April 2008 psychiatric outpatient note, the clinician diagnosed psychosis nos (not otherwise specified) with questionable schizoaffective disorder.  In late 2009, he was hospitalized with a diagnosis of schizophrenia.  While he filed a claim for PTSD, the diagnosis of PTSD has not been universally acknowledged.  In September 1999, he was diagnosed with depression with psychotic feature and PTSD, and PTSD is still occasionally recorded on the Problem List; however, two different recent psychological assessments have specifically found that the Veteran does not have PTSD.  Regardless, a psychiatric disorder is currently shown and the first element has been met.

Next, service treatment records are negative for complaints of, diagnosis of, or treatment for a psychiatric disorder.  However, the November 1984 separation examination indicated that the Veteran experienced nervous trouble upon separation.  Therefore, psychiatric symptoms are noted in the service treatment records.

Next, the threshold question is whether the current psychiatric disorder is related to service.  The evidence supports a finding that there is a nexus between the two.

Specifically, in a May 2000 psychological assessment, the Veteran reported that he was deployed to South Korea at the DMZ during a period of heightened tension with North Korea.  He stated that his unit was on high alert for 200 consecutive days, and he felt as if they were waiting to be invaded, and thought that the American defenses would certainly be overrun.  He was subjected to the sounds of sirens and North Korean propaganda played over loud speakers.  He reported feeling scared and homesick at the time.  He, however, denied encountering any acutely traumatic events during this interval.  

The examiner reported that the Veteran began to decompensate psychologically while at the DMZ by drinking on and off duty on a daily basis.  The Veteran also reported use of amphetamines and marijuana while deployed and reported feeling increasingly paranoid, isolated, and suffered from insomnia.  He stated that he heard voices during this period, which gave him commands with an "evil intent."  At one point, the voices prompted him to physically attack a South Korean soldier stationed in his vicinity.  

After the Veteran was first discharged in 1980, his family told him that he had become "crazy, like the Devil, strange."  He experienced paranoia and felt highly uncomfortable in society.  He reported hearing voices and having difficulty finding gainful employment, so he reenlisted.  After his second period of active duty, the examiner noted that the Veteran exhibited a long pattern of domestic conflict, substance abuse, and suicidal and homicidal ideations.  In psychiatric treatment, auditory hallucinations were noted to have been experienced daily for 15 years.  

The examiner concluded that the Veteran met 3 of 4 criteria of PTSD at the time.  Specifically, the examiner concluded that the result of the evaluation indicated that the Veteran was exposed to stressors in the course of his duties on the DMZ that were considered potentially traumatic.  The examiner emphasized that the cumulative evidence, however, suggested that these stressors either coincided with or precipitated the psychological decompensation during his Korean tour, and the psychotic symptoms that first appeared there have been present ever since.  

Specifically, as to PTSD, the examiner noted that during the interview and on psychometric tests, the Veteran endorsed some PTSD-like re-experiencing and hyperarousal symptoms, but he did not meet the requisite number of numbing and avoidance symptoms for a diagnosis of PTSD.  The examiner diagnosed the Veteran with schizoaffective disorder, bipolar type.

A reasonable reading of the report is that the Veteran's psychiatric symptoms first presented in service and were on-going.  This opinion is further supported by an April 2008 clinical impression of "chronic psychotic disorder, dating back to service in Korea."  In addition, the evidence shows that Veteran was admitted to the hospital in late 2009 with a diagnosis of schizophrenia.  Additional treatment notes reflect intermittent mental health treatment, and an on-going diagnosis of schizoaffective disorder.

While recent clinicians have not diagnosed PTSD and the claim for PTSD was denied on the basis that the Veteran failed to provide stressor information, the evidence shows that the diagnosis of schizoaffective disorder had its initial onset during active duty service.  The thorough May 2000 evaluation directly related his present schizoaffective disorder to active duty service, which was also noted in an April 2008 assessment.  Given the totality of the evidence, service connection is warranted for an acquired psychiatric disorder and the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


